Citation Nr: 0736461	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  02-20 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a combined disability rating in excess of 
70 percent prior to October 1, 2005, and in excess of 80 
percent from October 1, 2005.

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to exposure to herbicides.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to exposure to herbicides.


(The issue of entitlement to waiver of recovery of 
overpayment of compensation benefits in the amount of $2,952 
is the subject of a separate decision.)




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1973.  His service included a tour in the Republic of Vietnam 
from September 1969 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2000 and June 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In the October 2000 rating 
decision, the RO increased the veteran's evaluation for 
bilateral hearing loss to 10 percent, and continued his total 
combined evaluation of 70 percent.  In the June 2006 rating 
decision, the RO denied service connection for hypertension 
and diabetes mellitus.  

Although the veteran's appeal of the October 2000 rating 
decision initially included the assigned 10 percent 
evaluation for his bilateral hearing loss, the RO 
subsequently increased this evaluation to 20 percent in 
October 2005 and 30 percent in November 2005, both ratings 
were made effective October 1, 2005.  In January 2006, the 
veteran indicated in writing that he was satisfied with the 
30 percent rating, but wanted an earlier effective date for 
the 30 percent rating back to 1973.  This statement is 
considered a written withdrawal of the increased rating issue 
and a newly raised claim for an effective date earlier than 
October 1, 2005, for the assignment of a 30 percent rating 
for bilateral hearing loss.  See 38 C.F.R. § 20.204 (2007).  

While the RO later included the earlier effective date issue 
in a June 2006 supplemental statement of the case (SSOC), 
pertinent regulatory provisions prohibit inclusion of a new 
issue in a SSOC.  In this regard, the provisions of 38 C.F.R. 
§ 19.31 specifically state that, "In no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case."  
Accordingly, the newly raised issue of entitlement to an 
effective date earlier than October 1, 2005, for the 
assignment of a 30 percent evaluation for bilateral hearing 
loss is referred to the RO for the issuance of a rating 
decision. 

The record further shows that the veteran initiated an appeal 
of a November 2005 rating decision granting service 
connection for tinnitus and assigning a 10 percent rating.  
The veteran disagreed with the assigned 10 percent rating in 
January 2006, and was issued a statement of the case in June 
2006.  However, he did not perfect an appeal by filing a 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Consequently, as this matter has not been perfected for 
appellate review, it is not properly before the Board at this 
time and will not be further addressed

In February 2007, the veteran was informed of a scheduled 
Board hearing at the RO in March 2007 pursuant to his request 
for such a hearing.  Records show that the veteran failed to 
appear for this hearing.  The veteran subsequently informed 
VA in June 2007 that he did not want a hearing, but rather 
desired that his appeal be sent directly to the Board for a 
decision.  

The issue of entitlement to service connection for diabetes 
mellitus, type II, claimed as secondary to exposure to 
herbicides, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on his part.




FINDINGS OF FACT

1.  The veteran's service-connected disabilities were 
properly calculated using the Combined Ratings Table and 
considering the bilateral factor for his lower extremity 
disabilities at a 70 percent combined rating for the period 
prior to October 1, 2005, and at an 80 percent rating for the 
period from October 1, 2005.  

2.  The veteran's hypertension is not attributable to 
service.


CONCLUSIONS OF LAW

1.  The RO properly calculated the combined schedular rating 
for all service-connected disabilities for the period prior 
to and from October 1, 2005, and the veteran is not entitled 
to higher combined ratings by operation of law.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§  4.1, 4.25, 4.26 
(2007).

2.  The veteran's hypertension was not incurred in or 
aggravated by service nor may it be presumed to be.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable rating decision on a claim for VA 
benefits.  In the present case, the appellant was provided 
notice of the VCAA in letters dated in July 2004 and March 
2006 with respect to the combined evaluation issue and in 
April 2006 regarding the issue of service connection for 
hypertension.  As the notice regarding the latter service 
connection issue for hypertension was issued prior to the 
June 2006 decision from which the veteran appeals, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  The October 2000 decision from which the 
veteran appealed regarding the combined evaluation issue was 
made prior to the enactment of the VCAA.  Thus, it can be 
argued that the timing of the VCAA notice regarding this 
issue does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2004, March 2006 and April 2006 letters, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the 2006 letters explicitly notified the veteran that he 
should submit any pertinent evidence in his possession.  The 
Board thus finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records.  The Board notes that VA has not obtained a 
medical opinion to determine whether the veteran's present 
hypertension is related to service.  However, since there is 
no competent medical evidence of record which demonstrates 
hypertension or elevated blood pressure readings in service, 
any medical opinion by a current examiner would not be based 
on a documented inservice occurrence.  Thus, a basis for a VA 
examination and medical opinion has not been shown.  See 
38 C.F.R. § 3.159(c)(4).  Regarding a Board hearing, the 
veteran was provided with the opportunity to testify at a 
scheduled Board hearing at the RO, but he failed to report to 
the hearing.  He later informed VA that he did not wish to 
attend a hearing.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims presently being decided and the adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See Bernard, supra.  
The appeal is now ready to be considered on the merits.

II.  Combined Evaluation Ratings Prior to and From October 1, 
2005

Legal Criteria

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein (it is noted that the veteran received a copy of the 
ratings table in the statement of the case mailed to him in 
October 2005).  Table I, Combined Ratings Table, results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  Thus, a person 
having a 60 percent disability is considered 40 percent 
efficient.  Proceeding from this 40 percent efficiency, the 
effect of a further 30 percent disability is to leave only 70 
percent of the efficiency remaining after consideration of 
the first disability, or 28 percent efficiency altogether. 
The individual is thus 72 percent disabled, as shown in Table 
I opposite 60 percent and under 30 percent.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability, and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate. The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.  If there are more than 
two disabilities, the disabilities will also be arranged in 
the exact order of their severity and the combined value for 
the first two will be found as previously described for two 
disabilities.  The combined value, exactly as found in Table 
I, will be combined with the degree of the third disability 
(in order of severity).  The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent.  This 76 
will be combined with 20 and the combined value for the three 
is 81 percent.  This combined value will be converted to the 
nearest degree divisible by 10 which is 80 percent.  The same 
procedure will be employed when there are four or more 
disabilities.  See 38 C.F.R. § 4.25, Table I.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26.

The use of the terms "arms" and "legs" is not intended to 
distinguish between the arm, forearm and hand, or the thigh, 
leg and foot, but relates to the upper extremities and lower 
extremities as a whole.  38 C.F.R. § 4.26(a).  The correct 
procedure when applying the bilateral factor to disabilities 
affecting both upper extremities and both lower extremities 
is to combine the ratings of the disabilities affecting the 
four extremities in the order of their individual severity 
and apply the bilateral factor by adding, not combining, 10 
percent of the combined value thus attained. 38 C.F.R. § 
4.26(b).  The bilateral factor is not applicable unless there 
is partial disability of compensable degree in each of two 
paired extremities, or paired skeletal muscles. 38 C.F.R. § 
4.26(c).

Analysis

A.  Combined 70 percent rating prior to October 1, 2005

Prior to October 1, 2005, the veteran's combined 70 percent 
evaluation under the Combined Ratings Table of 38 C.F.R. § 
4.25 was calculated based on the veteran's service-connected 
disability ratings as follows:  30 percent (residuals of 
shell fragment wound to Muscle Group (MG) VII - right upper 
extremity), 20 percent (residuals of shell fragment wound to 
MG XI - right leg with retained foreign bodies), 10 percent 
(residuals of shell fragment wound to MG XI - left leg), 10 
percent (residuals of shell fragment wound to MG XIV - left 
thigh), 10 percent (residuals of shell fragment wound to 
median nerve - right arm), 10 percent (residuals of shell 
fragment wound to ulnar nerve - right arm), 10 percent 
(bilateral hearing loss), 0 percent (residuals of shell 
fragment wound, MG XIII -right leg), 0 percent (residuals of 
shell fragment wound, MG XIII -left leg).  

As a starting point, the veteran is entitled to the bilateral 
factor since he is service-connected for disabilities 
involving both legs.  As noted above, when a partial 
disability results from disease or injury of both arms, or of 
both legs, or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to degree of disability.  The bilateral factor 
will be applied to such bilateral disabilities before other 
combinations are carried out and the rating for such 
disabilities including the bilateral factor will be treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations.  38 C.F.R. § 4.26.

Thus, in using the Combined Rating Table for the separately 
evaluated leg disabilities, the following equations result:  
20 (residuals shell fragment wound MG XI - right leg) + 10 
(residuals shell fragment wound MG XI - left leg) = 28 
combined value; then, 28 + 10 (residuals shell fragment wound 
MG XIV - left thigh) = 35 combined value.  Ten percent of the 
combined evaluation of 35 (or 3.5) is added on.  Thus, the 
combined rating of all lower extremity disabilities is 38.5 
percent (or 39 percent, rounded up).

Next, this 39 percent rating is further combined, in applying 
the Combined Ratings Table, with the remaining service- 
connected disabilities as follows: 39 + 30 (residuals shell 
fragment wound MG VII - right upper) = 57 combined value; 
then, 57 + 10 (residuals shell fragment wound, median nerve - 
right arm) = 61 combined value; then, 61 + 10 (residuals 
shell fragment wound, ulnar nerve - right arm) = 65 combined 
valued; then 65 + 10 (bilateral hearing loss) = 69 combined 
value; which is then rounded up to 70 percent.  This number 
is in agreement with the combined rating percentage 
calculated by the RO in October 2000 and is the correct 
combined evaluation prior to October 1, 2005.

B.  Combined 80 percent rating from October 1, 2005

Effective October 1, 2005, the veteran was assigned an 
increased rating for his bilateral hearing loss to 30 
percent.  This resulted in an increased combined evaluation 
to 80 percent.  The calculations for the veteran's service-
connected disabilities outlined above remain the same for the 
period from October 1, 2005, except for the increased 
evaluation to 30 percent for bilateral hearing loss.  Thus, 
by taking the veteran's combined 57 value (39 percent lower 
extremities combined rating + 30 percent right upper 
extremity shell fragment wound residuals) and adding the 
veteran's increased 30 percent evaluation for his bilateral 
hearing loss, the calculation is as follows:  57 combined 
value + 30 (bilateral hearing loss) = 70 combined value; then 
70 + 10 (residuals of shell fragment wound of the right 
median nerve) = 73 combined value; then 73 + 10 (residuals of 
shell fragment wound of the right ulnar nerve) = 76 combined 
value; then 76 + 10 (tinnitus) = 78 combined value, which is 
then rounded up to 80 percent.  This number is in agreement 
with the RO's calculation in November 2005 and is the proper 
combined rating percentage for the period from October 1, 
2005.  

The veteran's disagreement with his combined rating is not so 
much with the RO's calculations as it is with the law itself.  
In this regard, the veteran stated in writing in March 2006 
that he understood the rating system that VA used to 
calculate his combined rating, but that it was 
unconstitutional.  More specifically, he argued that the 
system "denie[s] such veterans equal protections under the 
laws and a lack of due process in summarily lumping more than 
one disability into a combined rating."  However, the Board 
has no discretion to change the law.  Rather, it is bound by 
the laws as enacted by congress and its own controlling 
regulations.  These laws and regulations include the 
application of a schedule of ratings for various 
disabilities, to include application of the Combined Rating 
Table in instances where a veteran has more than one 
disabling condition.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§  
4.1, 4.25, 4.26.

In sum, the RO's calculation of the veteran's combined 
schedular rating for all service connected disabilities both 
prior to and from October 1, 2005, was proper, and he is not 
entitled to a higher combined schedular rating by operation 
of law.  Where the law and not the evidence is dispositive, 
the claim is denied because of lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Service Connection for Hypertension

Facts

The veteran's service medical records include a June 1967 
pre-induction examination report showing a blood pressure 
reading of 128 (systolic) over 70 (diastolic).  The veteran 
denied having high or low blood pressure on a June 1967 
Report of Medical History.  His service medical records are 
devoid of any findings or diagnoses related to hypertension.  
A March 1973 release from active duty (RAD) examination 
report shows a blood pressure reading of 136/64.

In September 1973, the veteran filed claims for service 
connection for disabilities that do not include hypertension.  

VA outpatient records from 1990 to 1992 reflect numerous 
blood pressure readings showing systolic pressures ranging 
from 100 to 132 with the exception of one reading of 174 in 
December 1992.  Diastolic pressures ranged from 70 to 96.

VA outpatient records from 1999 to 2000 include a blood 
pressure reading of 137/88 in August 1999.  They also include 
a January 2000 notation that the veteran's blood pressure was 
mildly elevated, and contain a blood pressure reading on a 
May 2000 progress note of 133/79.  An addendum to the May 
2000 progress note states that the veteran was started on 
hypertension treatment, i.e., HCTZ @ 25 milligrams (mg) and 
Monopril @ 10 mg.

VA outpatient records from 2002 to 2005 reflect diagnoses of 
hypertension.

In January 2006, the veteran filed a claim for service 
connection for high blood pressure and explained that his 
exposure to Agent Orange in service caused him to develop 
this condition.  He stated that this condition began in June 
2000.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non-
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure. 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

In the instant case, although the veteran attributes high 
blood pressure to his presumed exposure to herbicides in 
Vietnam, hypertension is not one of the enumerated 
disabilities listed under 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.  Consequently, the veteran is not 
entitled to the regulatory presumption for service connection 
due to exposure to herbicides for this claimed disability.

As noted in the facts above, the veteran's service medical 
records are devoid of any complaints, treatment or diagnosis 
related to high blood pressure or hypertension, and they show 
a blood pressure reading of 136/64 at a March 1973 Release 
from Active Duty examination.  

The earliest postservice medical evidence suggesting 
hypertension is a record dated over two decades after 
service, in January 2000.  According to this record, the 
veteran's blood pressure was "mildly elevated".  There is 
also a May 2000 medical record showing that the veteran was 
started on hypertension medication.  The first actual 
diagnosis of hypertension is not noted until at least 2000.  
Regardless of the precise date that this diagnosis was made, 
the evidence is clear in showing that hypertension was not 
diagnosed until many years after the veteran's service 
discharge.  In addition, there is no medical evidence 
relating the veteran's hypertension, diagnosed many years 
after service, to service. 

The Board in no way disputes the veteran's sincere belief 
that his hypertension is related to service.  However, his 
opinion as to a diagnosis and the etiology thereof, without a 
supportive opinion from a physician, does not constitute the 
requisite medical evidence necessary to establish service 
connection.  This is because the veteran is a layman and 
without medical training or expertise, he is not competent to 
render an opinion on a medical matter.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the veteran's assertions as to a nexus between his 
active military service and current hypertension.

Accordingly, as there is no evidence that the veteran had 
hypertension during service or that hypertension manifested 
during a presumptive period or may otherwise be associated 
with service, the Board finds that the claim for service 
connection for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to a combined disability rating in excess of 70 
percent prior to October 1, 2005, and in excess of 80 percent 
from October 1, 2005, is denied.

Entitlement to service connection for hypertension is denied.


REMAND

As noted above, in the case of veterans exposed to certain 
herbicide agents, certain chronic disabilities, including 
diabetes mellitus, type II, are presumed to have been 
incurred in service if manifest to a compensable degree 
within a specified time after discharge from service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Also noted above, exposure to an herbicide is presumed for 
all veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116.  

In the June 2006 rating decision denying the veteran's claim 
for service connection for diabetes mellitus, type II, 
claimed as secondary to exposure to herbicides, the RO 
conceded that the veteran served in Vietnam in 1969 and is 
presumed to have been exposed to herbicides.  However, the RO 
went on to deny the claim on the basis that the veteran had 
not been diagnosed as having diabetes mellitus, type II.  

The RO pointed out that the veteran was found to have 
increased blood sugar in May 2002 and was noted to be glucose 
intolerant in November 2005, but had not been diagnosed as 
having diabetes mellitus.  

After carefully reviewing the record, the Board finds that 
the evidence is not conclusive regarding whether the veteran 
has diabetes mellitus, type II, and that further medical 
development is necessary in order to make an informed 
decision in this matter.  See 38 U.S.C.A. § 5107A(d).  In 
this regard, there is a February 2006 outpatient record from 
a VA eye clinic that contains an assessment of "DM without 
retinopathy to view OU."  There is also a VA problem list 
that does not include diabetes mellitus as a diagnosis, but 
does contain a 2005 diagnosis of hyperglycemia.  This 
evidence is sufficient to warrant further medical 
development.  

In addition to determining whether the veteran has diabetes 
mellitus, it is also imperative to determine the type of 
diabetes he may have since only diabetes mellitus, type II, 
is listed as a presumptive disability under 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical 
records from the West Palm Beach VA 
Medical Center and Outpatient Clinic 
for treatment from 2005 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA 
facility must provide a negative 
response if records are not available.

2.  Schedule the veteran for an 
appropriate examination to determine 
whether the veteran presently has 
diabetes mellitus and, if so, what type 
of diabetes he has, i.e., type I or II.  
The claims file should be made 
available to the examiner for review of 
pertinent documents therein.  The 
examination report should reflect that 
such a review was conducted.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the 
RO should readjudicate the claim of 
entitlement to service connection for 
diabetes mellitus, type II, claimed as 
secondary to exposure to herbicides.  
If the benefits sought are not granted, 
the veteran should be furnished a SSOC 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


